Kappell v WHEC-TV, LLC (2021 NY Slip Op 04893)





Kappell v WHEC-TV, LLC


2021 NY Slip Op 04893


Decided on August 26, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 26, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, NEMOYER, CURRAN, AND DEJOSEPH, JJ.


705 CA 20-01551

[*1]JEREMY KAPPELL, PLAINTIFF-APPELLANT,
vWHEC-TV, LLC, HUBBARD BROADCASTING, INC., AND RICHARD REINGOLD, DEFENDANTS-RESPONDENTS. 


RICOTTA & MARKS, P.C., LONG ISLAND CITY (THOMAS RICOTTA OF COUNSEL), FOR PLAINTIFF-APPELLANT.
NIXON PEABODY LLP, ROCHESTER (CHRISTOPHER D. THOMAS OF COUNSEL), FOR DEFENDANTS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Monroe County (William K. Taylor, J.), entered March 16, 2020. The order, insofar as appealed from, granted the motion of defendants to dismiss the amended complaint, dismissed the amended complaint and denied the cross motion of plaintiff for leave to amend the amended complaint. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: August 26, 2021
Mark W. Bennett
Clerk of the Court